FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 08/22/2022 in which claims 1-12 and 17-18 were canceled; claims 15-16 and 19-22 were withdrawn; and claim 13 was amended. All the amendments have been thoroughly reviewed and entered.
Claims 13-14 and 23 are under examination.

Withdrawn Objection
The objection of claim 13 for reciting improper Markush language, is withdrawn, in view of Applicant’s amendment to claim 13.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2013/0253054 A1; hereafter as “Shah ‘054”) in view of Yan et al (US 2017/0105418 A1), Shah (US 2013/0203446 A1; hereafter as “Shah ‘446”) and Skillman et al (Us 2015/0087622 A1).
Regarding claim 13, Shah ‘054 teaches a ZC composition comprising a microcapsule formulation containing lambda cyhalothrin, and a suspension concentrate containing diafenthiuron (Abstract; [0007]-[0016]. [0024], [0029], [0034], [0120]; claims 1-2). Shah ‘054 teaches the composition showed higher effectiveness against pest population at lower dosages and for a longer period of time, thus reducing the impact of bioaccumulation on the environment ([0007], [0034] and [0120]).
However, Shah ‘054 does not teach the vegetable oil that solubilized the pyrethroid insecticide in the microencapsulate formulation; and the benzoylurea as the insecticide in the suspension concentrate of claim 13.
Regarding the vegetable oil that solubilized the pyrethroid insecticide in the microencapsulate formulation of claim 13, Yan teaches an insecticide composition comprising microcapsules containing an outer polymeric shell encapsulating a core containing pyrethroid such as lambda cyhalothrin, wherein the pyrethroid dissolved in a vegetable oil selected from soybean oil, epoxidized soybean oil, coconut oil, olive oil, safflower oil, cotton seed oil, corn oil, rape seed oil, and combination thereof (Abstract; [0088]-[0013], [0023]-[0040], [0063], [0065] and [0078]; claims 1-24). Yan teaches the microcapsule formulation of pyrethroid such as lambda cyhalothrin provides a high loading and high efficacy insecticide formulation while also reducing toxicity of the formulation thereby improving the safety profile not only for the consumer but also in the local environment ([0012]-[0013], [0023] and [0078]).
Regarding the benzoylurea as the insecticide in the suspension concentrate of claim 13, Shah ‘446 teaches a suspension concentrate formulation containing an insecticide selected from diafenthiuron and novaluron, wherein the formulation is used at reduced dosage, thereby reducing the burden on the environment (Abstract; [0007]-[0008], [0012], [0014], [0016], [0032]-[0033]; Tables 8 and 9; claims 1, 4 and 6).
It would have been obvious to one of ordinary skill in the art to modify the ZC composition of Shah ‘054 such that the microcapsule containing pyrethroid such as lambda cyhalothrin is dissolved in vegetable oil per Yan that is then incorporated as the microcapsule formulation, and novaluron is substitute or incorporated as the insecticide in the suspension concentrate formulation per guidance from Shah ‘446, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Yan indicated that microcapsule formulation containing pyrethroid such as lambda cyhalothrin is dissolved in vegetable oil is a suitable microcapsule formulation for lambda cyhalothrin, as it provides a high loading and high efficacy insecticide formulation while also reducing toxicity of the formulation, and Shah ‘446 provides the guidance for substituting or incorporating novaluron in place of diafenthiuron as the insecticide of the suspension concentration, as Shah ‘446 indicates that both diafenthiuron and novaluron are suitable insecticide for formulating in a suspension concentrate, as such suspension concentrate can be used a reduced dosage, thereby reducing the burden on the environment. One of ordinary skill in the art would have reasonable expectation of success of making said modification to the ZC composition of Shah ‘054 because the objectives of the composition of Shah ‘054 is also to provide higher effectiveness against pest population at lower dosages and for a longer period of time, thus reducing the impact of bioaccumulation on the environment, and Skillman indicated that lambda cyhalothrin is known to be useful in combination with benzoylurea insecticide such as novaluron (Skillman: [0004], [0036] and [0040]-[0046]; claims 1, and 4-5). Thus, it is noted that [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). As such, an ordinary artisan seeking to formulate an highly efficacious insecticide combination formulation of lambda cyhalothrin and a benzoylurea insecticide such as novaluron, would have looked to modify the ZC composition of Shah ‘054 such that the microcapsule containing pyrethroid such as lambda cyhalothrin is dissolved in vegetable oil per Yan that is then incorporated as the microcapsule formulation, and novaluron is substitute or incorporated as the insecticide in the suspension concentrate formulation per guidance from Shah ‘446 and Skillman so as to provide a resultant ZC composition having higher effectiveness against pest population at lower dosages and for a longer period of time, thus reducing the impact of bioaccumulation on the environment, as required by Shah ‘054, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding claim 14, Yan teaches olive oil as the suitable vegetable oil (Yan: [0040]), and Shah ‘446 and Skillman provided the guidance for using novaluron as the insecticide in a suspension concentration (Shah ‘446: Abstract; [0007]-[0008], [0012], [0014], [0016], [0032]-[0033]; Tables 8 and 9; claims 1, 4 and 6; Skillman: [0004], [0036] and [0040]-[0046]; claims 1, and 4-5).
Regarding claim 23, Shah ‘446 and Skillman provided the guidance for using novaluron as the insecticide in a suspension concentration, and such novaluron is suitable for use in combination with lambda cyhalothrin (Shah ‘446: Abstract; [0007]-[0008], [0012], [0014], [0016], [0032]-[0033]; Tables 8 and 9; claims 1, 4 and 6; Skillman: [0004], [0036] and [0040]-[0046]; claims 1, and 4-5).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
Applicant argues that modifying Shah ‘054 with that of Yan to produce a pyrethroid insecticide solubilized in a vegetable oil or derivative thereof, wherein the solubilized pyrethroid insecticide is encapsulated in a capsule having a polymeric shell wall would destroy the intended purpose of Shah ‘054, which is explicit that the formulation must be aqueous in nature, thereby excluding solubilization with any vegetable oil as taught by Yan. Thus, Applicant alleges that modifying Shah ‘054 with the teaching of Yan would change the principle of operation of Shah ‘054 since the ZC formulation disclosed in Shah ‘054 are aqueous based not oil based. (Remarks, page 8, 1st and 2nd paragraphs).

In response, the Examiner disagrees. It is noted that the oil that is used in Yan is a solvent for dissolving the pyrethroid during the process of forming the microcapsule (Yan: [0013], [0039]-[0040], [0075], [0083]-[0087]). Just as the pyrethroid of Shah ‘054 is also dissolved in a solvent during the process of forming the microcapsule (Shah ‘054: [0029]). Thus, the microcapsule formulation of Yan is also a capsule suspension, as Yan obtains a capsule slurry, which are capsules suspended in an aqueous medium (Yan: [0075]), which is consistent with Shah ‘054 definition of capsulated suspension, which are suspension of microencapsulated active ingredient in an aqueous continuous phase. As such, contrary to Applicant’s allegation, modifying Shah ‘054 with the teaching of Yan as indicated in the standing 103 rejection would not change the principle of operation of Shah ‘054 because Yan and Shah ‘054 are both capsule suspensions, and it is also pointed out to Applicant that, Yan particularly indicated that the microcapsule formulation is a microcapsule suspension (Yan: [0089], Table 4).

Applicant argues by alleging that Yan is directed to high loadings of the insecticide, which applied to a large variety of insecticide class including lambda-cyhalothrin and novaluron, and thus, there is no disclosure in Yan of a composition that included microcapsules of lambda-cyhalothrin and a suspension concentrate of benzoylurea as claimed. Applicants goes on to allege that Yan when considered as whole, that all of the disclosed insecticides are microencapsulated so as to provide a high loading. Thus, Applicant alleges an ordinary artisan would consider Yan as teaching away from a composition that includes microcapsules including lambda-cyhalothrin solubilized in a vegetable oil and a suspension concentrate of at least benzoylurea, as Yan was motivated to provide microencapsulation because conventional suspension concentrates damaged equipment per paragraph [0076]. As such, Applicant asserted that Yan teaches away from applying insecticides in suspension concentrates and instead suggests formulation of microcapsules for all of its disclosed formulation of microcapsules for all of its disclosed insecticides. (Remarks, page 8, last paragraph to page 9).

In response, the Examiner disagrees. Yan was used for teaching microencapsulated form of pyrethroid, and not to suspension concentrate. The suspension concentrates of the claimed co-formulation was taught by Shah ‘054 (see 103 rejection, pages 3-4 of this office action). As discussed above, Yan does in fact teaches a pyrethroid microcapsule suspension (Yan: [0013], [0039]-[0040], [0075], [0083]-[0087] and [0089], Table 4), which is line with both the pyrethroid microcapsule suspension of Shah ‘054, as well as, the pyrethroid microcapsule suspension of the claimed co-formulation. Thus, contrary to Applicant’s allegation, Yan does not teach away, but rather teaches toward Applicant’s claimed invention.

Applicant argues high loadings of Sulphur are an essential and critical feature in the composition disclosed in Shah ‘446 and thus, an ordinary artisan, when considering Shah ‘446 as a whole, would not randomly remove Sulphur from the composition given its criticality as described in Shah ‘446, to prepare a solo SC formulation of lambda-cyhalothrin. Thus, Applicant alleged that a skilled artisan would not make the claimed co-formulation without high sulfur loading of Shah ‘054 and have any reasonable expectation of success in providing the formulation as claimed. (Remarks, page 9, last paragraph to page 10, 1st paragraph).

In response, the Examiner disagrees. It is noted that suspension concentrate of the claimed invention does exclude the addition of other active components including Sulphur due to the open-ended recitation of “comprising.” Even if the suspension concentration of Shah ‘446 were to be combined with the suspension concentrate of Shah ‘045, such combination in which Sulphur is additionally included as active component would still form the construct of the claimed suspension concentrate of the co-formulation. See MPEP §2111.03. Nevertheless, Applicant’s argument focusing on Sulphur is not pertinent to the obviousness analysis in the standing 103 rejection because Applicant has misconstrued the obviousness analysis in the standing 103 rejection, as the obviousness analysis is not drawn to combining suspension concentrate of Shah ‘446 with suspension concentrate of Shah ‘045, but rather, Shah’446 was used for teaching and providing guidance on substituting or incorporating novaluron as the insecticide in the suspension concentrate. Thus, it is reiterated that "[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
As such, the Examiner maintains the position as stated in the standing 103 rejection in that Shah ‘446 provides the guidance for substituting or incorporating novaluron in place of diafenthiuron as the insecticide of the suspension concentration, as Shah ‘446 indicates that both diafenthiuron and novaluron are suitable insecticide for formulating in a suspension concentrate, as such suspension concentrate can be used at reduced dosage, thereby reducing the burden on the environment. One of ordinary skill in the art would have reasonable expectation of success of making said modification to the ZC composition of Shah ‘054 because the objectives of the composition of Shah ‘054 is also to provide higher effectiveness against pest population at lower dosages and for a longer period of time, thus reducing the impact of bioaccumulation on the environment, and Skillman indicated that lambda cyhalothrin is known to be useful in combination with benzoylurea insecticide such as novaluron (Skillman: [0004], [0036] and [0040]-[0046]; claims 1, and 4-5). Thus, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

Applicant argues Skillman does not disclose or suggest a composition including, inter alia, a microencapsulated formulation including a pyrethroid insecticide solubilized in a vegetable oil or derivatives thereof, wherein the solubilized pyrethroid insecticide is encapsulated in a capsule having a polymeric shell wall. Applicant further alleges there is no disclosure or suggestion of a composition that include microcapsule of a pyrethroid insecticide solubilized in vegetable oil or derivatives thereof. (Remarks, page 10, 2nd paragraph).

In response, the Examiner disagrees. As discussed above, the microencapsulated formulation including a pyrethroid insecticide solubilized in a vegetable oil or derivatives thereof, wherein the solubilized pyrethroid insecticide is encapsulated in a capsule having a polymeric shell wall of the claimed invention has been taught and render obvious by teachings of Shah ‘054 and Yan. Skillman was used for providing guidance that lambda cyhalothrin is known to be useful in combination with benzoylurea insecticide such as novaluron, thereby the combined teachings of Shah ‘446 and Skillman as discussed in the standing 103 rejection remain to render obvious the use of novaluron as the insecticide in the suspension concentrate of Shah ‘054. 
As a result, for at least the reasons discussed above, claims 13-14 and 23 remain rejected as being obvious and unpatentable over the combined teachings Shah ‘054, Yan, Shah ‘446 and Skillman in the standing 103 rejection as set forth in this office action.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613